TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00383-CV



                                  Grant Trevarthen, Appellant

                                                 v.

  The Bank of New York Mellon, f/k/a The Bank of New York as Successor in Interest to
   JP Morgan Chase Bank NA Trustee for Bear Stearns Asset Backed Securities Trust
         2006-SDI, Asset-Backed Certificates Series 2006-SDI; et al., Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 11-062-C368, HONORABLE BURT CARNES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal on May 3, 2012. The clerk’s record was filed on

August 6, and was provided to appellant’s attorney on August 9. On October 15, appellant’s attorney

sent a letter providing the Court with his new address. On October 29, we sent counsel notice that

appellant’s brief was overdue and that the appeal would be subject to dismissal if we did not receive

a satisfactory response by November 8. However, that notice was mistakenly sent to counsel’s

former address. Although the October 29 notice was not returned undelivered to the Court, when

we discovered our error, we sent counsel another notice at his new address. We informed counsel

that unless a satisfactory response was received by January 28, 2013, the appeal would be subject

to dismissal. To date, counsel has not responded to our notice, and no brief has been filed. We

therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: March 1, 2013




                                              2